Exhibit 10.7

EXECUTIVE SEVERANCE AGREEMENT

(Amended and Restated as of             , 2008)

THIS EXECUTIVE SEVERANCE AGREEMENT, which is amended and restated and entered
into effective as of                                          (the “Agreement”),
is by and between BJ SERVICES COMPANY, a Delaware corporation (the “Company”),
and                                          (the “Employee”).

WITNESSETH;

WHEREAS, Employee has rendered outstanding service to the Company, and
Employee’s experience and knowledge of the affairs of the Company and Employee’s
reputation and contacts are extremely valuable to the Company; and

WHEREAS, in recognition of Employee’s service to the Company and as an
inducement to Employee to continue in the employ of the Company, the Company has
offered Employee, among other things, this Agreement, and Employee has accepted
the Company’s offer;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Employee hereby agree
as follows.

1. Term. This Agreement shall commence on the date hereof and shall continue
until December 31,         ; provided, however, that commencing on January 1,
         and on each January 1st thereafter, the term of this Agreement shall
automatically be extended for one additional year unless at least one year prior
to such January 1st date the Company shall have given written notice to Employee
that the term of this Agreement shall cease to be so extended; provided further
that, this Agreement shall automatically terminate in all events upon the
termination of the Employee’s employment for any reason prior to the
commencement of the Protected Period, except as set forth in Section 2.
Notwithstanding anything in this Agreement to the contrary however, this
Agreement may not be terminated and shall remain in full force and effect for at
least two (2) years following a Change in Control, and such additional time as
may be necessary to give effect to its terms.

2. Termination of Employment Following a Change in Control. Employee shall be
entitled to the benefits specified in Sections 3(iii) and 4 if (i) a Change in
Control occurs while Employee is employed by the Company, and this Agreement is
in effect, and (ii) during the Protected Period Employee’s employment is
terminated without Cause by the Company, for Good Reason by Employee, or by
Employee without Good Reason with the consent of the Company’s Board of
Directors (“Board”). If Employee’s employment is terminated due to Disability or
death, or for Cause, then Employee shall not be entitled to any benefits under
this Agreement except as specified in Sections 3(i) and 3(ii). No benefits
hereunder are payable prior to the date on which a Change in Control occurs
unless otherwise approved by the Board of Directors of the Company. For purposes
of this Agreement, the “Protected Period” shall mean the period of time
beginning with the Change in Control and ending on the second anniversary of
such Change in Control; provided, however, if Employee’s employment with the
Company terminates prior to, but within six months of, the date on which a
Change in Control occurs, and it is reasonably demonstrated by Employee that
such termination of employment was (i) by the

 

1



--------------------------------------------------------------------------------

Company in connection with or in anticipation of the Change in Control or
(ii) by Employee under circumstances which would have constituted Good Reason if
the circumstances arose on or after the Change in Control, then for all purposes
of this Agreement the Change in Control shall be deemed to have occurred, and
the Protected Period shall be deemed to have commenced, on the date immediately
prior to the date of such termination of Employee’s employment.

(i) Disability. If, as a result of Employee’s incapacity due to physical or
mental illness, Employee shall have been absent from Employee’s duties with the
Company on a full-time basis for 180 consecutive calendar days, and within 30
days after written Notice of Termination (as defined hereinafter) Employee shall
not have returned to the full-time performance of Employee’s duties, the Company
may thereafter notify Employee of termination, which notice shall, for purposes
of this Agreement, constitute termination of Employee’s employment for
“Disability”; provided, however, a termination of Employee’s employment for
Disability under this Agreement shall not by itself alter or impair
(A) Employee’s rights as a “disabled employee” or otherwise under any of the
Company’s employee benefit plans or (B) Employee’s status as an “employee” for
any other purpose, except as otherwise provided in this Agreement.

(ii) Cause. The Company may terminate Employee’s employment for Cause. For the
purposes of this Agreement, the Company shall have “Cause” to terminate
Employee’s employment hereunder only (A) upon the willful and continued failure
by Employee to perform substantially Employee’s duties with the Company, other
than any such failure resulting from Employee’s incapacity due to physical or
mental illness, which failure continues unabated after a demand for substantial
performance is delivered to Employee by the Board that specifically identified
the manner in which the Board believes that Employee has not substantially
performed Employee’s duties, (B) if Employee willfully engages in gross
misconduct materially and demonstrably injurious to the Company or (C) upon
fraud, misappropriation or embezzlement related to the business of the Company
on the part of Employee. For purposes of this paragraph, an act or failure to
act on Employee’s part shall be considered “willful” if done or omitted to be
done by Employee otherwise than in good faith and without reasonable belief that
Employee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated by the Company for Cause unless and until the Company shall have
delivered to Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board, at a
meeting of the Board called and held for the purpose (after reasonable notice to
Employee and an opportunity for Employee, together with Employee’s counsel, to
be heard before the Board), finding that in the good-faith opinion of the Board
Employee was guilty of conduct constituting Cause hereunder and specifying the
particulars thereof in reasonable detail.

(iii) Good Reason. Employee may terminate Employee’s employment for Good Reason.
For purposes of this Agreement “Good Reason” shall mean any of the following:

(A) Employee is assigned any duties materially inconsistent with Employee’s
positions, duties, responsibilities and status with the Company immediately
prior to a Change in Control, or Employee’s reporting responsibilities, titles
or offices are materially changed in an adverse manner from those in effect
immediately prior to such Change in Control (as an illustration, a change from
an officer of a publicly traded company to an officer of a subsidiary of another
company would be considered a material change in the Employee’s reporting

 

2



--------------------------------------------------------------------------------

responsibility, title and office) or Employee is removed from or is not
re-elected or appointed to any of such material responsibilities, titles,
offices or positions, except in each case in connection with the termination of
Employee’s employment for Cause, or Disability, or as a result of Employee’s
death, or by Employee for other than Good Reason and excluding an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Employee; provided, however, that if the Executive Compensation Committee of the
Board of Directors of the Company makes a determination, prior to a Change in
Control, that the Change in Control is a “merger of equals” for purposes of this
Section 2(iii)(A), and delivers written notice to the Employee that the
transaction has been designated a “merger of equals” for purposes of this
Section 2(iii)(A), and that shorter time periods may apply under this section,
then the following additional provisions shall apply: In the event that
(x) Employee remains employed as an officer of a publicly-traded company
following the Change in Control but (y) an event or events occur within the
first six months of the Protected Period which constitute Good Reason and
Employee chooses to terminate his or her employment for Good Reason, then
Employee must deliver his or her Notice of Termination (as defined in paragraph
(iv) below) on or before the date which is six months after the event that
constituted Good Reason, or else lose the right to terminate for Good Reason
based on such event or events and provided, further, that if, during the final
eighteen months of the Protected Period, additional events occur which also
constitute Good Reason, then Employee shall be entitled to terminate his or her
employment for Good Reason at any time pursuant to the terms of this Agreement;
or

(B) Employee’s annual rate of base salary is reduced from that in effect
immediately prior to a Change in Control or as the same may be increased from
time to time thereafter (such annual rate of base salary, as so increased (if
applicable) but prior to such reduction, is referred to hereinafter as the “Base
Salary”); or

(C) the Company fails to continue the Company’s annual cash bonus plan for
executives as the same may be modified from time to time, but substantially in
the form in effect prior to the date of the Change in Control (the “Bonus
Plan”), (unless the Bonus Plan is replaced within a reasonable time with a
substantively similar plan (the “Substitute Plan”)) or fails to continue
Employee as a participant in the Bonus Plan or the Substitute Plan, or reduces
Employee’s “Entry Level,” “Expected Value,” or “Over-Achievement” guideline
percentages under the Bonus Plan or the Substitute Plan from that in effect
immediately prior to a Change in Control or as increased thereafter with respect
to Employee; or

(D) the Company fails to continue in effect any material benefit or compensation
plan, including, but not limited to, the Company’s: 1995 Incentive Plan, 1997
Incentive Plan, 2000 Incentive Plan, 2003 Incentive Plan, qualified retirement
plan, executive life insurance plan, perquisite plan, and/or health and accident
plan, in which Employee is participating immediately prior to a Change in
Control, or plans providing Employee with substantially similar benefits, or the
Company takes any action that would materially adversely affect Employee’s
participation in or reduce Employee’s benefits under any of such plans
(excluding any such action by the Company that is required by law); or

(E) the Employee is required to relocate to a location more than 50 miles from
where his office was located on the date of the Change in Control (except for
required travel on company business to an extent substantially consistent with
Employee’s past business travel obligations to the Company); or

 

3



--------------------------------------------------------------------------------

(F) the Company fails to obtain the assumption of the obligation to perform this
Agreement by any successor as contemplated in Section 6 hereof; or

(G) any purported termination of Employee’s employment by the Company that is
not effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (iv) below and, if applicable, the procedures described in
subparagraph (ii) above; and for purposes of this Agreement, no such purported
termination shall be effective; or

(H) the amendment, modification or repeal of any provision of the Articles of
Incorporation or Bylaws of the Company that was in effect immediately prior to
such Change in Control, if such amendment, modification or repeal would
materially adversely affect Employee’s rights to indemnification by the Company;
or

(I) the Company shall violate or breach any obligation of the Company in effect
immediately prior to such Change in Control, regardless whether such obligation
be set forth in the Bylaws of the Company and/or in a separate agreement entered
into between the Company and Employee, to indemnify Employee against any claim,
loss, expense or liability sustained or incurred by Employee by reason, in whole
or in part, of the fact that Employee is or was an officer or director of the
Company.

(iv) Notice of Termination. Any termination by the Company pursuant to
subparagraphs (i) or (ii) above or by Employee pursuant to subparagraph
(iii) above shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.

(v) Date of Termination. “Date of Termination” shall mean the date Employee
terminates employment with the Company. For all purposes of this Agreement,
Employee shall be considered to have terminated employment with the Company when
Employee incurs a “separation from service” with the Company within the meaning
of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”) and applicable administrative guidance issued thereunder.

3. Compensation During Disability or Upon Termination.

(i) If during the Protected Period Employee fails to perform Employee’s normal
duties as a result of incapacity due to physical or mental illness, Employee
shall continue during the period of disability to receive Employee’s full Base
Salary at the rate then in effect and any awards, deferred and non-deferred,
payable during such period of disability under the Bonus Plan, less any amounts
paid to Employee during such period of disability pursuant to the Company’s
sick-leave or disability program until Employee’s employment is terminated for
Disability pursuant to Section 2(i) hereof. Notwithstanding the foregoing, any
amount of earned but unpaid Base Salary that is scheduled to be deferred under a
Company-sponsored deferred

 

4



--------------------------------------------------------------------------------

compensation arrangement shall be deferred and paid in accordance with the
provisions of such arrangement. This Section 3(i) shall not reduce or impair
Employee’s rights to terminate his employment for Good Reason (to the extent
such rights existed prior to such Disability) or with the consent of the Board
as otherwise provided herein.

(ii) If during the Protected Period Employee’s employment shall be terminated
for Cause, the Company shall pay Employee’s earned but unpaid Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, and the Company shall have no further obligations to
Employee under this Agreement, except those arising hereunder or under the terms
of any Company benefit plans, prior to the Date of Termination. Notwithstanding
the foregoing, any amount of earned but unpaid Base Salary that is scheduled to
be deferred under a Company-sponsored deferred compensation arrangement shall be
deferred and paid in accordance with the provisions of such arrangement.

(iii) If during the Protected Period the Company shall terminate Employee other
than pursuant to Section 2(i) or 2(ii) hereof, or if during the Protected Period
Employee shall terminate Employee’s employment either for Good Reason or with
the consent of the Board, then, subject to Section 3(iv), Section 4, and
Section 16 (to the extent applicable), the Company shall pay to Employee, in a
single lump sum by certified or bank cashier’s check on the 60th day following
such Date of Termination (or the next business day thereafter), the sum of the
amounts specified in subparagraphs (A) through (E) below and also shall provide
Employee the continued employee welfare benefits as provided in subparagraph
(F) and the benefits in subparagraph (G) below:

(A) an amount equal three times the sum of (i) Employee’s Base Salary and
(ii) the bonus that Employee would receive using the Expected Value guideline
percentage under the Bonus Plan (the “EV Bonus Amount”);

(B) an amount equal to the product of (i) the higher of (a) the EV Bonus Amount
or (b) the bonus that the Employee would receive under the Bonus Plan based on
the performance of the Company for the then current fiscal year, as of the date
of the Change in Control and (ii) a fraction, the numerator of which is the
number of days in the current fiscal year under the Bonus Plan that have elapsed
on the Date of Termination and the denominator of which is 365;

(C) an amount equal to that portion of Employee’s Base Salary earned, but not
paid, and vacation earned, but not taken, in each case, to the Date of
Termination; provided, however, that any amount of earned but unpaid Base Salary
that is scheduled to be deferred under a Company-sponsored deferred compensation
arrangement shall be deferred and paid in accordance with the provisions of such
arrangement;

(D) an amount, with respect to all outstanding unvested and unexercisable awards
that have been granted Employee after a Change in Control under the Company’s
1990 Stock Incentive Plan, 1995 Incentive Plan, 1997 Incentive Plan, 2000
Incentive Plan, 2003 Incentive Plan, or any successor or similar stock
compensation plan, equal to the sum of (i) the value of all such unvested (or
unearned) shares of Performance Stock and Performance Units (determined as if
all restrictions had lapsed and all performance goals had been achieved to the
fullest extent)

 

5



--------------------------------------------------------------------------------

and (ii) the excess of the exercise price of each such unexercisable option and
appreciation right over the closing price of the common shares of the Company
stock on the Date of Termination, as reported on the New York Stock Exchange;

(E) an amount equal to three times the value of the largest annual long term
incentive grant or grants made to Employee during the three years prior to the
Date of Termination. For purposes of this section, “long term incentive grant”
shall mean an award of stock options, performance units, or other long term
incentive awards and shall refer to the initial grant, not the vesting of the
award. The value of such awards shall be the value as of the date they were
granted. The Black-Scholes method of valuation shall be used in the case of
stock options. The value of the other awards shall be their present value on the
date of grant. The Executive Compensation Committee of the Board of Directors of
the Company shall have the authority to determine the value of all such awards
prior to the date of the Change in Control, and any determination by them shall
be final and binding;

(F) the Company shall at all times during the three year period following the
Date of Termination (the “Continuation Period”) maintain in full force and
effect for the continued benefit of Employee and Employee’s eligible dependents
all group life and/or executive life (to the extent permitted under Section 409A
of the Code and applicable administrative guidance issued thereunder),
accidental death and dismemberment, and medical and dental insurance benefits
available to Employee and Employee’s eligible dependents by virtue of being an
employee of the Company immediately prior to such termination, provided that
Employee’s continued participation is possible under the general terms and
provisions of such plans and programs (or any successor thereto); provided,
however, if Employee retires (as such term is defined in the BJ Services Company
Retirement Thrift Plan), on the Date of Termination or if Employee would have
been eligible to retire within five years of the Date of Termination, Employee
shall be permitted to continue coverage following the Continuation Period in
such group plans and programs to the extent such group plans and programs
provide benefits for retirees. In the event that participation by Employee in
any such plan or program after the Date of Termination is barred pursuant to the
terms thereof, the Company shall use its best efforts to obtain at the Company’s
expense, and without any additional cost or liability beyond the cost or
liability that similarly situated employees incur under the terms of such group
plans and programs (and with respect to the benefits for retirees described in
the preceding sentence, the Employee’s cost or liability may not exceed the cost
or liability that similarly situated employees incur under the terms of such
group plans and programs providing benefits for retirees as in effect on the
date of the Change of Control (or reasonable annual increases thereto)), to the
Employee comparable coverage under individual policies for Employee (and
Employee’s dependents). For purposes of the preceding sentence, “reasonable
annual increases” shall be limited to annual increases that are no greater than
the lesser of (1) five percent per annum; or (2) any increases to the cost that
similarly situated individuals must pay to obtain such insurance benefits under
group plans and programs made available to retirees of the Company (including
any successor plans or programs thereto). The medical, dental, and accidental
death and dismemberment coverage described in the preceding sentences of this
Section 3(iii)(F) shall be provided through arrangements that satisfy the
requirements of Sections 105 and 106 of the Code such that the benefits or
reimbursements under such arrangements are not includible in Employee’s income
(and, if continued coverage under Company’s plans does not satisfy this
requirement, then Company shall arrange, upon comparable terms, for coverage
providing

 

6



--------------------------------------------------------------------------------

substantially equivalent benefits to be provided under one or more insurance
policies that will satisfy this requirement. At the end of the Continuation
Period (except as otherwise provided in this Section 3(iii)(F) with respect to
COBRA benefits or retiree medical benefits, if either is elected by Employee),
the Company shall arrange to make available to Employee and his eligible
dependents comparable insurance coverage by enabling Employee to convert
Employee’s coverage under the Company’s group plans or programs to an individual
policy for the benefit of Employee and Employee’s eligible dependents, or to
assume any individual policies obtained by the Company for Employee’s benefit,
with Employee paying the full premiums after the end of the Continuation Period.
Nothing in this subparagraph (F) shall operate to reduce, or be construed as
reducing, Employee’s (or a beneficiary’s) group health plan continuation rights
under COBRA in any manner and upon the end of the Continuation Period Employee
(or Employee’s beneficiary(ies)), if otherwise eligible, will be entitled to
elect COBRA continuation coverage for the full period applicable as if that were
Employee’s termination date. In the event Employee becomes covered by another
employer’s group plan or programs as a result of Employee’s employment during
the Continuation Period, the Company’s plans or programs shall be liable for
benefits only to the extent such benefits are not covered by the subsequent
employer’s plans or programs; and

(G) the Company shall, at its sole expense as incurred, provide the Employee
with reasonable outplacement services the scope and provider of which shall be
selected by the Employee in his or her sole discretion; provided, however, that
such outplacement services shall in no event be provided beyond the last day of
the second taxable year of Employee following the taxable year of Employee in
which Employee’s Date of Termination occurred.

(iv) As a condition to the receipt of any benefit under this Agreement, Employee
must first execute and deliver to the Company a release, substantially in the
form attached hereto as Attachment A, releasing the Company, its officers,
directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character that Employee may have arising out of
Employee’s employment with the Company or the termination of such employment,
but excluding (A) any claims and causes of action that Employee may have arising
under or based upon this Agreement, (B) rights under stock-based incentive plans
arising in connection with a change in control, (C) rights under directors’ and
officers’ indemnification insurance, and (D) rights of indemnity under articles
of incorporation, bylaws, contracts, law, or otherwise, (E) rights under
Company-sponsored retirement plans, including, without limitation “401(k)” plans
and “Rabbi trusts,” and (F) rights under the Company’s “KEYSOP” (Key Executive
Stock Option Plan) and arrangements for deferred compensation. The release
described in this Section 3(iv) hereof must be effective and irrevocable within
50 days after the date of termination of Employee’s employment with the Company.

4. Gross-Up of Parachute Payments.

(i) To provide Employee with adequate protection in connection with his ongoing
employment with the Company, this Agreement provides Employee with various
benefits in the event of termination of Employee’s employment with the Company
during the Protected Period. If Employee’s employment is terminated following a
“change in control” of the Company, within the meaning of Section 280G of the
Code, a portion of those benefits could be characterized as “excess parachute
payments” within the meaning of Section 280G of the Code.

 

7



--------------------------------------------------------------------------------

The parties hereto acknowledge that the protections set forth in this Section 4
are important, and it is agreed that Employee should not have to bear the burden
of any excise tax that might be levied under Section 4999 of the Code, in the
event that a portion of the benefits payable to Employee pursuant to this
Agreement are treated as an excess parachute payment. The parties, therefore,
have agreed as set forth in this Section 4.

(ii) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or any other person
to or for the benefit of Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 4) (including, without limitation, any cost associated with any
continued welfare plan coverage, welfare benefits, or any reimbursements of any
arbitration or litigation costs and expenses under Section 15) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay, in accordance with Section 4(iii), an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income or other taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

(iii) Subject to the provisions of Section 4(iv), all determinations required to
be made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
public accounting firm with a national reputation that is selected by Employee
(the “Accounting Firm”) which shall provide detailed preliminary calculations
both to the Company and to Employee within 15 business days after the receipt of
notice from the Company that there has been a Payment, or such earlier time as
is requested by the Employee and shall provide the actual amount of the Gross-Up
Payment each year. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control of the Company, Employee shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. (The
Company shall indemnify and hold harmless Employee, on an after-tax basis, for
any Excise Tax or income or other tax (including interest and penalties with
respect thereto) imposed on Employee as a result of such payment of fees and
expenses.) Any Gross-Up Payment, as determined pursuant to this Section 4, shall
be paid by the Company on behalf of Employee to the applicable tax authorities
prior to the time any such payments are due to be paid to the Internal Revenue
Service. If the Accounting Firm determines that no Excise Tax is payable by
Employee, it shall furnish Employee with a written opinion that failure to
report the Excise Tax on Employee’s applicable federal income tax return would
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and
Employee; provided, however, that such determination may be changed to reflect
the outcome of a dispute under Section 4(iv). As a result of the uncertainty in
the application of Section 4999 of the Code

 

8



--------------------------------------------------------------------------------

at the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. If the Company exhausts its remedies pursuant to
Section 4(iv) and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee. Notwithstanding the foregoing, in no
event shall any Gross-Up Payment (including any Underpayment) be made later than
the end of Employee’s taxable year next following Employee’s taxable year in
which Employee remits the related taxes.

(iv) Employee shall notify the Company in writing of any claim (including any
threatened tax lien related to or based upon any such claim) by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date on which Employee gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due or such tax lien would be imposed). If the Company notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claim (or threatened lien), Employee shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim (or threatened lien);

(B) take such action in connection with contesting such claim (or threatened
lien) as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;

(C) cooperate with the Company in good faith in order effectively to contest
such claim (or threatened lien); and

(D) permit the Company to participate in any proceedings relating to such claim
(or threatened lien);

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 4(iv), the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Employee to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as Employee shall
determine (but in no event shall the Company permit or

 

9



--------------------------------------------------------------------------------

direct Employee to allow a tax lien to be imposed on Employee’s property);
provided, that if the Company directs Employee to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless on an
after-tax basis, from any Excise Tax or income or other tax (including interest
or penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. In addition, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(v) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Section 4(iv), Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to the Company’s complying with
the requirements of Section 4(iv)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If after the receipt by Employee of an amount advanced by
the Company pursuant to Section 4(iv), a determination is made that Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

5. No Mitigation of Damages and Expenses.

(i) The provisions of this Agreement are not intended to, nor shall they be
construed to, require that Employee seek or accept other employment following a
termination of employment and, except to the extent provided in
Section 3(iii)(F) of this Agreement, amounts payable and welfare benefits
provided under this Agreement to Employee shall not be reduced by Employee’s
acceptance of (or failure to seek or accept) employment with another person. The
Company’s obligations to make the payments and provide the welfare benefits
required for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, rights or action that the Company may have against the
Employee or others.

(ii) If any contest or dispute (including, without limitation, in accordance
with Section 15) shall arise under this Agreement involving termination of
Employee’s employment with the Company or involving the validity or
enforceability of, or liability under, any provision of this Agreement, then
(regardless of the outcome thereof, unless it shall be determined by a court of
competent jurisdiction in a final, non-appealable decision or by an arbitrator
in an arbitration proceeding in a final, non-appealable decision that Employee’s
employment was properly terminated for Cause within the meaning of and in
accordance with Section 2(ii) hereof), the Company shall reimburse Employee, on
a current basis, for all legal fees and expenses, if any, incurred by Employee
in connection with such contest or dispute, together with interest in an amount
equal to the three-month U. S. Treasury bill rate, from time to time in effect
but in no

 

10



--------------------------------------------------------------------------------

event higher than the maximum legal rate permissible under applicable law, such
interest to accrue from the date such payment(s) become due through the date of
payment thereof. Any reimbursement of reasonable attorneys’ fees and
disbursements required under this Section 5(ii) shall be made not later than the
close of Employee’s taxable year following the taxable year in which Employee
incurs the expense; provided, however, that, upon Employee’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the date that is six months after the date of Employee’s
termination of employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code. In no event shall any reimbursement be
made to Employee for such fees and disbursements incurred after the later of
(A) Employee’s death or (B) the date that is 10 years after the date of
Employee’s termination of employment with the Company.

6. Successors; Binding Agreement.

(i) The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets of the Company, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would
have been required if no such succession had taken place. Failure of the Company
to obtain such agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Employee to terminate employment
for Good Reason. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that executes and delivers the agreement provided for in this
Section 6 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(ii) This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amounts would still be payable or benefits provided to Employee
hereunder if Employee had continued to live, all such amounts and benefits,
unless otherwise provided herein, shall be paid and continue to be provided in
accordance with the terms of this Agreement to Employee’s beneficiary.

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or five days after deposit in the United
States mail, registered and return receipt requested, postage prepaid, addressed
to the respective addresses set forth on the last page of this Agreement,
provided that all notices to the Company shall be directed to the office of
corporate secretary of the Company, with a copy to the Secretary of the Company,
or to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

8. Change in Control. For purposes of this Agreement, a Change in Control shall
be deemed to have occurred upon, and shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the

 

11



--------------------------------------------------------------------------------

Exchange Act) of 25% or more of either (1) the then outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (v) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege, (w) any acquisition by the Company, (x) any acquisition by any
employee benefit plan(s) (or related trust(s)) sponsored or maintained by the
Company or any corporation controlled by the Company or (y) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
immediately following such reorganization, merger or consolidation, the
conditions described in clauses (1), (2) and (3) of subparagraph (iii) of this
Section 8 are satisfied, or (z) any such acquisition if the Board of Directors
of the Company determines in good faith that a Person which has acquired more
than a 25% interest in the Outstanding Company Common Stock or the Outstanding
Company Voting Securities has done so inadvertently (including, without
limitation, because such person was unaware that it beneficially owned a 25%
interest) and without any intention of changing or influencing control of the
Company, and such Person, as promptly as practicable (but no longer than ninety
days) after being advised of such determination divested or divests himself or
itself of beneficial ownership of a sufficient amount such that such Person no
longer has beneficial ownership of 25% or more of either the Outstanding Company
Common Stock or the Outstanding Company Voting Securities; or

(ii) Individuals who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either (1) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Company’s Board of Directors or (2) a
plan or agreement to replace a majority of the members of the Company’s Board of
Directors then comprising the Incumbent Board; or

(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case unless, immediately following such reorganization,
merger or consolidation, (1) more than 60% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person (excluding the

 

12



--------------------------------------------------------------------------------

Company, any employee benefit plan(s) (or related trust(s)) of the Company
and/or its subsidiaries or any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, 25% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly 25% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

(iv) Approval by the stockholders of the Company of (1) a complete liquidation
or dissolution of the Company or (2) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which immediately following such sale or other disposition,
(A) more than 60% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company and/or its subsidiaries or such corporation and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, 25% or more of the Outstanding Company Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of such corporation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Company’s Board of
Directors providing for such sale or other disposition of assets of the Company.

9. Employment with Affiliates. Employment with the Company for purposes of this
Agreement includes employment with any entity in which the Company has a direct
or indirect ownership interest of 50% or more of the total combined voting power
of all outstanding equity interests, and employment with any entity which has a
direct or indirect interest of 50% or more of the total combined voting power of
all outstanding equity interests of the Company, it being understood that for
purposes of Section 2(iii)(A) hereof, “Good Reason” shall be construed to refer
to the Employee’s positions, duties, responsibilities (reporting and other),
status, title, and office in the position or positions in which the Employee
serves immediately before the Change in Control, but shall not include titles or
positions with subsidiaries and affiliates of the Company that are held
primarily for administrative convenience.

 

13



--------------------------------------------------------------------------------

10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and by the President or other authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provisions of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

11. Validity. The interpretation, construction and performance of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas without regard to the principle of conflicts of laws. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

13. Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

14. Corporate Approval. This Agreement has been approved by the Board, and has
been duly executed and delivered by Employee and on behalf of the Company by its
duly authorized representative.

15. Arbitration.

(i) Except as otherwise provided in subparagraph (ii) below, any dispute or
controversy arising out of or in connection with this Agreement as to the
existence, construction, validity, interpretation or meaning, performance,
non-performance, enforcement, operation, breach, continuance or termination
thereof shall be submitted to arbitration pursuant to the following procedure:

(A) Either party may demand such arbitration in writing after the controversy
arises, which demand shall include the name of the arbitrator appointed by the
party demanding arbitration, together with a statement of the matter in
controversy.

(B) Within 15 days after such demand, the other party shall name an arbitrator,
or in default thereof, such arbitrator shall be named by the Arbitration
Committee of the American Arbitration Association, and the two arbitrators so
selected shall name a third arbitrator within 15 days or, in lieu of such
agreement on a third arbitrator by the two arbitrators so appointed, a third
arbitrator shall be appointed by the Arbitration Committee of the American
Arbitration Association.

(C) The Company shall bear all arbitration costs and expenses.

(D) The arbitration hearing shall be held at a site in Houston, Texas, to be
agreed to by a majority of the arbitrators on 10 business days prior written
notice to the parties.

 

14



--------------------------------------------------------------------------------

(E) The arbitration hearing shall be concluded within 10 days unless otherwise
ordered by a majority of the arbitrators, and the award thereon shall be made
within 10 days after the close of the submission of evidence. An award rendered
by a majority of the arbitrators appointed pursuant to this Agreement shall be
final and binding on all parties to the proceeding during the period of this
Agreement, and judgment on such award may be entered by either party in the
highest court, state or federal, having jurisdiction

(ii) During the pendency of any dispute or controversy pursuant to this
Section 15, the Company will continue to pay Employee Employee’s Base Salary as
in effect preceding the date the Notice of Termination giving rise to the
dispute was given or, if Employee’s employment was terminated prior to a Change
in Control, the date of such termination of employment (whichever date is
applicable being the “Dispute Date”) and continue Employee as a participant in
all compensation and employee benefit plans in which Employee was participating
preceding the Dispute Date, until the dispute is finally resolved; provided,
however, that the continued payment of such Base Salary shall be made in
accordance with the established payroll practices of the Company as in effect on
the effective date of this Agreement. Notwithstanding the foregoing, the
Employee shall be entitled to specific performance of Employee’s right to be
paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement and the Employee’s right to receive legal fees on
a current basis as provided in Section 5(ii) of this Agreement, and Employee may
commence a legal action to enforce such right. The Company shall promptly (and
in no event later than ten (10) business days after demand) reimburse Employee
for any expenses reasonably incurred for attorneys’ fees and disbursements in
bringing such action.

Amounts paid under this Section 15 are in addition to all other amounts due
under this Agreement and shall not be offset, against or reduce any other
amounts due under this Agreement.

(iii) Except as otherwise provided, the parties stipulate that the provisions
hereof shall be a complete defense to any suit, action or proceeding instituted
in any federal, state or local court or before any administrative tribunal with
respect to any controversy or dispute arising during the period of this
Agreement and which is arbitrable as herein set forth. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination of this Agreement.

(iv) Notwithstanding anything to the contrary provided herein, any reimbursement
of attorneys’ fees and related expenses required under this Section 15 shall be
made by the Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of Employee’s taxable year following the taxable
year in which the fee or expense is incurred by Employee); provided, however,
that upon Employee’s termination of employment with the Company, in no event
shall any additional reimbursement be made prior to the date that is six months
after the date of Employee’s termination of employment to the extent such
payment delay is required under Section 409A(a)(2)(B)(i) of the Code. In no
event shall any reimbursement be made to Employee for such fees and
disbursements incurred after the later of (i) Employee’s death or (ii) the date
that is ten years after the date of Employee’s termination of employment with
the Company.

 

15



--------------------------------------------------------------------------------

16. 409A Payment Date. Notwithstanding anything to the contrary provided herein,
if the payment of any amount or benefit under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder, then any such payment or benefit that
Employee would otherwise be entitled to during the first six months following
the date of Employee’ s termination of employment shall be accumulated and paid
or provided, as applicable, on the date that is six months after the date of
Employee’s termination of employment (or if such date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid or provided under
Section 409A of the Code without being subject to such additional taxes and
interest. Employee hereby agrees to be bound by the Company’s determination of
its “specified employees” (as such term is defined in Section 409A of the Code)
in accordance with any of the methods permitted under the regulations issued
under Section 409A of the Code.

17. Withholding. The Company may, to the extent required by law, withhold
applicable federal, state and local income and other taxes from any payments due
to the Employee hereunder.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all other prior agreements concerning the effect of a
Change in Control on the relationship between the Company and Employee
(including, without limitation that certain Executive Severance Agreement
between BJ Services Company and Employee that was entered into as of
                                        ).

IN WITNESS WHEREOF, the Company and Employee have entered into this Agreement as
of the day and year first above written.

 

BJ SERVICES COMPANY

By:  

 

  J. W. Stewart   President, Chairman and   Chief Executive Officer

EMPLOYEE

 

Employee Name

 

16



--------------------------------------------------------------------------------

If to the Company: BJ Services Company 4601 Westway Park Boulevard Houston,
Texas 77041 Attention: Secretary and General Counsel If to the Employee:

 

 

 

 

17



--------------------------------------------------------------------------------

Attachment A

WAIVER AND RELEASE AGREEMENT

By this Waiver and Release Agreement (“Release”), except as provided below with
respect to the Executive Severance Agreement, I,
                                        , waive and release all rights, claims,
charges, demands and causes of action against BJ Services Company (the
“Company”), its subsidiaries and affiliates (collectively, the “Employer”), and
their officers, directors, employees and agents, of any kind or character, both
past and present, known or unknown, including those arising under any state or
federal statute, regulation or the common law (contract, tort or other), which
relate to my employment or termination of employment with the Employer,
including any alleged discriminatory employment practices, including age
discrimination claims, or which relate to any other matter whatsoever, except as
set out below.

In exchange for this Release, I acknowledge the right to good and sufficient
consideration in the form of benefits under the Executive Severance Agreement
between the Company and myself, dated                                         ,
which provides, inter alia, for a lump sum payment, the continuation of certain
welfare benefits and outplacement services. I understand that I am not entitled
to receive any benefits under the Executive Severance Agreement except in return
for this Release. However, this Release shall not serve to waive or release any
rights or claims that I may have under the Executive Severance Agreement or that
may arise after the date this Release is executed. In addition, this release
shall not serve to waive or release any rights or claims that I may have with
respect to (i) rights under stock-based incentive plans arising in connection
with a change in control, (ii) rights under directors’ and officers’
indemnification insurance, (iii) rights of indemnity under articles of
incorporation, bylaws, contracts, law, or otherwise, (iv) rights under
Company-sponsored retirement plans, including, without limitation “401(k)” plans
and “Rabbi trusts,” and (v) rights under the Company’s “KEYSOP” (Key Executive
Stock Option Plan) and arrangements for deferred compensation.

I acknowledge that the Employer has advised me to consult with an attorney prior
to executing this Release. I understand that anyone who succeeds to my rights
and responsibilities, such as my heirs or the executor of my estate, shall also
be bound by the terms of this Release.

This Release shall be interpreted and construed in accordance with and shall be
governed by the laws of the State of Texas, except to the extent that Federal
law may apply.

I acknowledge that I have carefully read this Release, that I have had the
opportunity to review it with my attorney, that I fully understand the
provisions and their final and binding effect, that the only promises made to me
to sign this Release are those stated herein, that this Release is the only
agreement of its kind arising out of my employment relationship with the
Employer and that I am signing this Release knowingly and voluntarily.

After having the opportunity to consider this Release as stated above, I hereby
accept the terms and conditions stated in it.

 

18